Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  October 26, 2010                                                                     Marilyn Kelly,
                                                                                           Chief Justice

  139677                                                                        Michael F. Cavanagh
                                                                                  Maura D. Corrigan
                                                                                 Robert P. Young, Jr.
                                                                                 Stephen J. Markman
  WAYNE COTTRILL, Individually and as                                            Diane M. Hathaway
  Next Friend of JEREMY COTTRILL, and                                           Alton Thomas Davis,
  SALLY COTTRILL,                                                                               Justices
               Plaintiffs,
  and
  SALLY COTTRILL as Next Friend of
  ANTHONY KELSEY,
           Plaintiff-Appellant,
  v                                                    SC: 139677
                                                       COA: 285216
                                                       Genesee CC: 06-084724-NI
  CRAIG KENNETH SENTER,
           Defendant-Appellee,
  and
  FENTON LANES INC.,
             Defendant.
  _________________________________________/

         By order of December 21, 2009, the application for leave to appeal the June 23,
  2009 judgment of the Court of Appeals was held in abeyance pending the decision in
  McCormick v Carrier (Docket No. 136738). On order of the Court, the case having been
  decided on July 31, 2010, 487 Mich ___ (2010), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgments of the Court of Appeals and the Genesee Circuit Court, and we REMAND this
  case to the trial court for reconsideration in light of McCormick.

        CORRIGAN, J. (concurring).

        I concur in the order remanding for reconsideration under McCormick v Carrier,
  487 Mich ___ (2010), because the majority opinion in McCormick altered the criteria for
  determining whether an injured plaintiff meets the serious impairment threshold in MCL
  500.3135(7). But I reiterate my disagreement with the McCormick majority’s analysis
                                                                                                               2

for the reasons expressed in Justice MARKMAN’s dissent in that case, which I joined. I
continue to conclude that the McCormick majority misinterpreted MCL 500.3135(7), thus
encouraging litigation that is expressly prohibited by the motor vehicle no-fault insurance
act and upsetting the Legislature’s clear intent to provide Michigan citizens with timely,
automatic benefits for injuries sustained in auto accidents while avoiding costly,
unnecessary litigation.

      YOUNG, J. (concurring).

       Although I recognize that this Court’s decision in McCormick v Carrier, 487 Mich
___ (2010), now controls when a person may recover in tort for non-economic loss under
the no-fault act, I continue to adhere to the position stated in Justice MARKMAN’s
dissenting opinion in that case, which I joined.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 26, 2010                    _________________________________________
       d1018                                                                 Clerk